Rothrock, J.
This is an action in chancery for the specific performance of an alleged contract for the purchase of real estate. The contract was ■denied, and the case seems to have turned upon the question whether the agreement, which it is alleged was by parol, was actually made, and whether possession of the property was taken by the plaintiffs under the agreement. The cause, if it could be entertained in this court, would be triable anew. No errors are assigned. Counsel for appellee makes the point that the abstract prepared and presented by appellant “ does not profess to be an abstract of all the testimony taken'in the case,” and insists that by the rules arid decisions of this court, the decree of the court below should be affirmed. We regret to say that the position of counsel is correct. The abstract does not purport to be an abstract of all the evidence. It is recited that the trial judge certified that the transcript contained all the evidence, bu t it is not claimed anywhere in the record' that the abstract of appellant is an abstract of all the evidence.
In this condition of the record we can do nothing but affirm the decree of the court below. This has frequently been done in this court under precisely the same state of facts, and we cannot depart from the practice, especially in cases where the objection is made and pressed upon our attention.
Affirmed.